UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  KEISHA LONG,
                                                           Civil Action 11-0768 (BJR)
                        Plaintiff,

                       v.

  SAFEWAY, INC., et al,

                        Defendants.



                                               ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is

        ORDERED that Defendant United Food and Commercial Workers Union, Local 400's

Motion to Dismiss [Doc. # 3] is GRANTED; it is further

        ORDERED that Defendant Safeway Inc.’s Motion to Dismiss [Doc. # 7] is GRANTED;

and it is further

        ORDERED that this case is DISMISSED. This is a final appealable Order.

February 3, 2012




                                     __________________________________________________________________

                                     BARBARA J. ROTHSTEIN
                                     UNITED STATES DISTRICT JUDGE